Citation Nr: 1449094	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-13 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right leg disability, to include reflex sympathetic dystrophy (RSD), to include as secondary to service-connected residuals of a tropical ulcer.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from February 2012 through March 2014.  In the March 2014 Supplemental Statement of the Case, the RO specifically stated that these records were reviewed prior to the adjudication of the claims. Accordingly, the Board finds no prejudice in proceeding with the present decision.  

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case for two reasons.  First, the Veteran's VA treatment records show that he underwent treatment at the Vanderbilt University Medical Center for a tumor on his right lower leg.  The RO must attempt to obtain these potentially relevant private medical records.  Second, the Veteran underwent a VA examination in December 2009.  The examiner adequately addressed whether the Veteran's RSD was caused by his service-connected residuals of a tropical ulcer, but did not provide an opinion as to whether it aggravated his RSD.  38 C.F.R. § 3.310 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a release form for medical records generated by the Vanderbilt University Medical Center.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2.  Return the Veteran's claims file to the examiner who conducted the December 2009 VA examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
	
c.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  A November 2005 private record from Dr. M. V. noting a deformity of the shaft of the fibula, possibly due to an old healed fracture.  

ii.  A January 2007 private record from Dr. R. P. noting that the Veteran's point tenderness on his right leg may be related to his in-service injury. 

iii.  The report of the December 2009 VA examination.  

iv.  A March 2010 private medical record from Dr. J. B. noting that the Veteran's RSD was caused by his in-service injury.  

v.  A December 2010 private medical record from Dr. T. B. indicating that the Veteran's right leg pain was related to his in-service injury.  

vi.  The Veteran's May 2013 VA Form 9 where he asserts that he does not believe the tropical ulcer caused his RSD.  Instead, he believes that damage done to his leg by shrapnel caused his RSD.  

vii.  The transcript of his May 2014 hearing.  

d.  The examiner must provide opinions as to the following: 

i.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RSD was aggravated beyond its natural progression by his service-connected residuals of a tropical ulcer.  

ii.  IF AND ONLY IF the examiner determines that the Veteran's RSD was not aggravated by his service-connected residuals of a tropical ulcer, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's RSD began during active service or is related to any incident of service.

e.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



